     Case: 1:19-cv-06896 Document #: 55 Filed: 06/29/20 Page 1 of 2 PageID #:360




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

TCF INVENTORY FINANCE, INC.,                       )
                                                   )
             Plaintiff,                            )
                                                   )          No. 1:19-cv-6896
v.                                                 )
                                                   )          Honorable Elaine E. Bucklo
CACTUS RV CENTER, LLC,                             )
and                                                )
TODD BARRON PERRY,                                 )
                                                   )
             Defendants.                           )

            MOTION FOR ENTRY OF ORDER AND CONSENT JUDGMENT

       Plaintiff TCF Inventory Finance, Inc. (“TCFIF”) respectfully moves this Court for entry

of a consent judgment in this case. In support thereof, TCFIF states as follows:

       1.      TCFIF, Cactus RV Center, LLC, and Todd Barron Perry (collectively, the

“Parties”) have agreed to the entry of a consent judgment in this case.

       2.      TCFIF requests entry of the Order and Consent Judgment agreed to by the Parties

and attached hereto as Exhibit A.

       WHEREFORE, Plaintiff, TCF Inventory Finance, Inc., respectfully requests that the

Court enter an Order and Consent Judgment in this case in the form attached hereto as Exhibit A

and grant such other and further relief as this Court deems proper.

                                             TCF Inventory Finance, Inc.,


                                             By:        /s/ Holly H. Campbell
                                                       One of its Attorneys

                                                       William R. Bay (6181670)
                                                       wbay@thompsoncoburn.com
                                                       Brian W. Hockett (6281854)
                                                       bhockett@thompsoncoburn.com
                                                       Thompson Coburn LLP
    Case: 1:19-cv-06896 Document #: 55 Filed: 06/29/20 Page 2 of 2 PageID #:361




                                              One US Bank Plaza
                                              St. Louis, MO 63101
                                              (314) 552-6000
                                              FAX: (314) 552-7000

                                              Holly H. Campbell (6320395)
                                              hcampbell@thompsoncoburn.com
                                              Thompson Coburn LLP
                                              55 East Monroe Street
                                              37th Floor
                                              Chicago, IL 60603
                                              (312) 346-7500
                                              Fax: (312) 580-2201

                                              Attorneys for TCF Inventory Finance, Inc.


                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 29, 2020, I electronically filed the
foregoing Motion for Entry of Consent Judgment with the Clerk of the Court, using the
CM/ECF system, which sent notification of such filing to all counsel of record.


                                         /s/ Holly Campbell




                                          -2-
